Citation Nr: 1402834	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran has active service from August 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal. 


FINDING OF FACT

In a written statement received by VA on December 24, 2013, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claim of entitlement to service connection for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On December 24, 2013, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claim of entitlement to service connection for bilateral hearing loss.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A.         § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to the claim of entitlement to service connection for bilateral hearing loss, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal, as to the claim of entitlement to service connection for bilateral hearing loss, is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


